Dismiss and Opinion Filed June 3, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01115-CV

         IN RE SONIA DIAZ AND QBE AMERICAS, INC., Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-14300

                          MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers

      Before the Court is relators Sonia Diaz and QBE Insurance Corporation’s

petition for writ of mandamus. In the petition, relators challenge the trial court’s

failure to hold a hearing on their Texas Citizens Participation Act (“TCPA”) motion

to dismiss before the statutory deadline to do so expired.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).
However, a claim for mandamus relief is moot when the Court can no longer affect

the parties’ rights or interests. See Heckman v. Williamson County, 369 S.W.3d 137,

162 (Tex. 2012).

      After reviewing relators’ petition and the mandamus record, we conclude that

the statutory deadline by which the trial court must hold the TCPA hearing had

expired prior to relators filing their petition and the trial court may no longer hold

the hearing. See In re Tabletop Media, LLC, No. 05-20-00454-CV, 2020 WL

2847272, at *2 (Tex. App.—Dallas June 2, 2020, orig. proceeding) (mem. op.) (trial

court not authorized to act outside the deadlines set out in the TCPA). Accordingly,

we dismiss relators’ petition for writ of mandamus as moot. See TEX. R. APP. P.

52.8(a).



                                           /Lana Myers//
211115f.p05                                LANA MYERS
                                           JUSTICE